Citation Nr: 0112936	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-12 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a claim seeking waiver of overpayment of parents' 
Dependency and Indemnity Compensation (DIC) benefits in the 
amount of $3,523.04 was timely filed.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran was killed in action in Vietnam in September 
1967.  The appellant is the dependent mother of the deceased 
veteran.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 decision of the Committee on 
Waivers and Compromises (Committee) of the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Debt 
Management Center (DMC), which determined that the 
appellant's request for waiver was not timely filed.  The 
servicing VA Regional Office (RO) is San Juan, Puerto Rico.  


REMAND

Evidence of record shows that the appellant was notified of 
the overpayment in the amount of $3,523.04 in May 1998.  
According to the April 1999 waiver decision, the request for 
waiver of the debt was received on March 22, 1999.  The Board 
notes that an April 1999 statement from the DMC indicates 
that several documents, including the waiver decision and 
notification of overpayment were drop-filed into the claims 
folder.  While a copy of the overpayment notice is of record, 
the appellant's waiver request is not in the claims folder 
that was sent to the Board in August 2000.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  In November 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) was signed into law.  
Among other things, this law redefines the obligations of VA 
with respect to the duty to notify and the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  A recent 
decision of the Court of Appeals for Veterans Claims held 
that the provisions of the VCAA are potentially applicable to 
waiver claims pending on the date of the law's enactment.  
See Weaver v. Principi, No. 00-2284 (U. S. Vet. App. Mar. 15, 
2001).  In light of the need for the foregoing development 
action, the RO is advised to consider whether any other 
additional notification or development actions are required 
in this case under the VCAA.

In light of the foregoing, this case is REMANDED for the 
following: 

1.  The RO should undertake the necessary 
action to associate a copy of the 
appellant's request for waiver of the 
overpayment in question identified by the 
DMC into the claims folder.

2.  In addition, the RO should review the 
claims folder and ensure that any and all 
notification and further development 
actions applicable to the claim and 
required by the VCAA are completed.

3.  The RO should prepare a paid-and-due 
audit of the overpayment of DIC benefits 
for the period in question.  Further, the 
RO should detail how any deductions, in 
particular, unreimbursed medical 
expenses, from the appellant's countable 
income were calculated and upon which 
information such calculations were based.  
All sources from which information 
pertinent to the RO's calculations has 
been gleaned should be included in the 
audit report.

4.  The appellant should be informed of 
the RO's determination as to the 
creation/calculation of the overpayment 
of DIC benefits for the period in 
question and, in this regard, she should 
be provided a copy of the RO's paid-and-
due audit report.  In connection with 
this action, the RO should ask the 
appellant whether she wishes to submit 
any additional information that pertains 
to the proper calculation of the 
overpayment of DIC benefits.

5.  Following completion of the above, 
the waiver claim should be readjudicated, 
with consideration of all evidence and 
information received since the April 2000 
statement of the case.  If the decision 
remains unfavorable to the appellant, she 
and her representative should be 
furnished a supplemental statement of the 
case in accordance with established 
procedures, which fully sets forth the 
controlling law and regulations pertinent 
to this appeal.  This document should 
reflect detailed reasons and bases for 
the decision reached.  The appellant 
should then be afforded the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the appellant until she is 
notified.  The Board intimates no opinion as to the outcome 
in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

